Citation Nr: 0716711	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left elbow with a history of dislocation, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that during the pendency of this appeal, the 
RO, in a rating decision dated in May 2005, increased the 
veteran's rating for his left elbow disability to 20 percent, 
effective October 9, 2003.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded, or until the veteran withdraws 
the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In the 
instant case, the veteran has not suggested that the recently 
assigned 20 percent evaluation would satisfy his appeal for a 
higher evaluation of his left elbow disability.  Nor has he 
or his representative otherwise suggested that the maximum 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for a left elbow disability remains open 
and is properly before the Board.

Further, the Board notes that the veteran initially requested 
a hearing, but withdrew his request in April 2005.


FINDING OF FACT

The veteran's arthritis of the left elbow causes pain and 
limits flexion to about 96 degrees.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's left elbow disability have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5208. (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice shall be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist by way of 
VCAA correspondence dated in November 2003.  Specifically, 
the notification informed him of what the evidence must show 
to establish entitlement to an increased rating, what 
evidence/information was already in the RO's possession, what 
additional evidence was needed from the veteran, and what 
evidence VA was responsible for obtaining on the veteran's 
behalf.  Additionally, the RO requested that the veteran 
submit any evidence or information in his possession 
pertaining to his claim.

The Board notes that the VCAA notification letter did not 
include the criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the question of an effective date is not now before 
the Board.  Consequently, a remand is not required before 
consideration may be given to the rating issue.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's left elbow 
disability.  The RO obtained the veteran's service medical 
records (SMRs), VA medical records, and secured an 
examination in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.

The veteran appealed from a rating decision that assigned 10 
percent disability rating.  As noted, the rating was 
increased to 20 percent, and the veteran is presumed to be 
seeking the maximum rating available.

Outpatient treatment records from the St. Louis VA medical 
center, (VAMC), dated September through November 2003, show 
treatment related to a left elbow injury.  Specifically, the 
veteran presented to the emergency room in October 2003 with 
complaints of pain, swelling and very limited left elbow 
movement after injuring his elbow three weeks prior by 
overextending it while repairing a car.  The urgent care 
nurse reported that range of motion was limited to about 10 
degrees of both flexion and extension.  Later that same day, 
the occupational therapist noted flexion at 100 and extension 
at 70.  The veteran was also examined by an orthopedic 
physician, who noted osteoarthritis of the left elbow with 
effusion and mild swelling, and an active range of motion of 
40-70 degrees, with supination at 80 and pronation at 70 
without pain.  X-rays taken on the same day revealed post-
traumatic changes in the left elbow joint.  

Measurements taken a week later during a follow up visit 
revealed flexion at -25, or in schedular terms, to 120 
degrees, and extension at 70 degrees, pronation was within 
normal limits, and supination at 64 degrees.  The veteran was 
seen again in November 2003, and the examiner noted an active 
range of 60-120, supination at 45 degrees, and pronation at 
80 degrees with no effusion.  The examiner noted chronic 
elbow arthritis but stated that the veteran had returned to 
baseline pain and function after attending physical therapy 
for his recent injury. 

At a January 2004 VA exam, the veteran stated that he had 
constant pain in the left elbow and could not lift anything 
heavier than 10 pounds without pain and weakness in his arm.  
He noted that flare-ups occurred about 4 times a year and 
lasted 1 to 2 weeks.  The examiner noted that the veteran is 
right-handed, that there was no redness, swelling or acute 
tenderness of the left elbow and no bony deformities or 
effusions were evident.  Flexion of the elbow was 120/145, 
extension was 30 degrees, pronation was 80 and supination was 
45.  The examiner noted that all movements were with moderate 
pain.  The examiner diagnosed the veteran with a left elbow 
injury that included chronic pain.

X-rays taken at the time of the January 2004 exam revealed no 
acute fracture or bone destruction but noted arthritic 
changes of the elbow with a collar of spur formation at the 
neck of the left radial head.  Spurs were also noted at the 
proximal periarticular aspects of the ulna.

In a VA examination conducted in April 2005, the veteran 
stated that he had experienced an increase in his level of 
pain since his last rating but that the degree of stiffness 
and loss of mobility were about the same.  He stated that his 
average daily discomfort was 5/10, although flare-ups 
increased the pain over the 5/10 level and occurred once or 
twice a month.  The veteran stated that it takes 3 or 4 days 
for flare-ups to settle down if it is a bad flare-up.  He 
also noted that he is unable to do firm repetitive pushing 
and pulling with the left upper extremity because of pain at 
the left elbow and he noticed grinding and popping with 
supination and pronation.  In addition, he noted that he 
cannot lift and carry much weight unless he puts it in the 
crook of his left elbow rather than carry it with his hand.  

The April 2005 VA exam revealed flexion that was reported as 
96/128 and 95/127.  Supination was 78 degrees and pronation 
was 80 degrees with repetitive measurements unchanged.  The 
examiner diagnosed the veteran with a fracture of the left 
forearm and dislocation of the left elbow.  He stated that 
the range of motion of the left elbow was not further limited 
by pain, fatigability, or incoordination on repetitive 
testing.  The examiner noted that the veteran was tender at 
the left elbow on pressure, at the radial head as well as the 
area just lateral to the olecranon process.

X-rays taken at the time of the examination revealed 
moderately severe degenerative osteoarthritis of the left 
elbow joint but revealed no acute abnormality or significant 
change since the previous x-ray examination conducted in 
January 2004.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's left elbow disability is evaluated utilizing 
Diagnostic Code 5010, arthritis due to trauma, as 
substantiated by x-ray findings.  38 C.F.R. § 4.71a.  
Diagnostic Code 5010, in turn, is rated utilizing Diagnostic 
Code 5003, degenerative arthritis.  Id.  Diagnostic Code 5003 
calls for rating the disability based on limitation of motion 
under the appropriate diagnostic codes.  Here, Diagnostic 
Code 5206 is utilized to evaluate any limitation of flexion.  
When there is limitation of both flexion and extension, 
Diagnostic Code 5208 may also be applicable.  Because the 
record shows that the veteran is right-handed, the ratings 
applicable for the minor (left, in this case) elbow are used.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's left elbow disability.

Under Diagnostic Code 5206, a zero percent (non-compensable) 
rating is for application when flexion of the minor elbow is 
limited to 110 degrees.  A 10 percent rating is for 
application when flexion of the minor elbow is limited to 100 
degrees.  A 20 percent rating is for application when flexion 
of the minor elbow is limited to 70 degrees.  A 30 percent 
rating is for application when flexion of the minor elbow is 
limited to 55 degrees.  A 40 percent rating is for 
application when flexion of the minor elbow is limited to 45 
degrees.

Here, the medical evidence of record shows that the veteran's 
flexion of the left elbow was very limited following an 
incident working on a friend's car.  Immediately after entry 
into the urgent care unit, the nurse reported that range of 
motion was limited to about 10 degrees of both flexion and 
extension; however, the veteran was then sent to a 
consultation with an occupational therapist who measured 
flexion to 100 degrees, and extension to -70, or 70 degrees.  
Later that same day, the orthopedic physician examined the 
veteran and reported an active range of motion from 40 to 70 
degrees.  The 100 degree limit to flexion does not warrant a 
rating higher than the 20 percent currently assigned.  Even 
the lower, 70 degrees limitation of flexion warrants no more 
than the presently assigned 20 percent rating.  Further, the 
follow-up visit two weeks later measured flexion at 120, and 
a month after the initial consult, a treatment record noted 
that the veteran had returned to baseline pain and function 
after attending physical therapy for his recent injury.  Both 
of these records show that the measurements taken during the 
veteran's October 2003 visit to the urgent care unit are not 
indicative of his current level of disability because his 
range of motion improved two weeks after the initial 
consultation, and a month later, he had returned to baseline 
functioning.

By the time of the veteran's January 2004 examination, 
flexion of the left elbow was reported to be to 120 degrees, 
and extension was -30, or, in schedular terms, limited to 30 
degrees.  The flexion limit of 120 degrees does not warrant a 
higher rating.  The next year, in April 2005, a VA examiner 
reported flexion of "96/128 and 95/127."  It is unclear to 
the Board what those reported flexion limits represent, but, 
giving the veteran every benefit of the doubt by assuming 
that each of the four numbers could represent the limit of 
flexion of the left elbow, none of the four reported numbers 
would warrant more than a 10 percent evaluation.  

With respect to limitation of extension, the above-noted 
reports show that extension was limited by as much at 40 
degrees at one point, but only for a short time.  
Nevertheless, even this degree of limitation does not amount 
to disability that would warrant a compensable rating.  
Diagnostic Code 5207 (a 10 percent rating is assigned for 
limitation of extension to 45 degrees).  See 38 C.F.R. § 4.31 
(2006) (when the schedule does not provide for a zero percent 
rating, a noncompensable rating will be assigned when the 
requirements for a 10 percent rating are not met).  Although 
Diagnostic Code 5208 allows for a 20 percent rating in cases 
where there is both limitation of flexion and limitation of 
extension (when flexion is limited to 100 degrees and 
extension is limited to 45 degrees), the veteran has already 
been awarded a 20 percent rating, and the criteria of 
Diagnostic Code 5208 do not provide for a higher rating.  

In sum, none of the medical evidence of record shows that the 
veteran's left elbow disability warrants a rating higher than 
the currently assigned 20 percent, and an increased rating is 
therefore not warranted.  


ORDER

Entitlement to an increased rating for traumatic arthritis of 
the left elbow with a history of dislocation, currently 
evaluated as 20 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


